Judgment, Supreme Court, New York County (Karla Moskowitz, J.), entered January 8, 1990, which denied and dismissed the petition challenging respondent’s April 25, 1989 order denying petitioner’s administrative appeal and affirming the District Rent Administrator’s order fixing the adjusted initial legal regulated rent for Apartment 10-B of 360 Central Park West at $286.14 per month, and ordering landlord to refund $14,420.48 to tenant, unanimously affirmed, without costs.
Petitioner’s contention that it was arbitrary and capricious *373for the agency to apply pre-April 1, 1984 law to the determination of this matter is foreclosed by this Court’s decisions in Matter of Lavanant v State Div. of Hous. & Community Renewal (148 AD2d 185) and Matter of Jemrock Realty Co. v Division of Hous. & Community Renewal (166 AD2d 222). We have reviewed petitioner’s other arguments and find them to be without merit. Concur—Murphy, P. J., Sullivan, Rosenberger, Ross and Asch, JJ.